1    BRIAN D. SHAPIRO, ESQ.
     Nevada Bar No. 5772
2    510 S. 8th Street
3    Las Vegas, Nevada 89101
     (702) 702-386-8600
4    Brian@brianshapirolaw.com
     Attorneys for Plaintiff
5
                                 UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7
     LEISA WHITTUM,                                        CASE NO.: 2:18-cv-01495-JAD-DJA
8
                                   Plaintiff,
9                                                          AMENDED STIPULATION AND ORDER
     vs.                                                   TO EXTEND DATE TO RESPOND TO
10                                                         MOTION FOR SUMMARY JUDGMENT
     EDUCATIONAL CREDIT MANAGEMENT                         (FIRST REQUEST)
11   CORPORATION, a Minnesota Non Profit
     Corporation, GC SERVICES, LP, a Delaware
12   Limited Partnership, and DOES 1-20 inclusive,
13                                 Defendants.
14         This is the first amended stipulation for a request to extension of time to file an

15   opposition/response to the Motion for Summary Judgment filed by Educational Management

16   Corporation on July 26, 2019 (Dkt. 21). The request is only for a one week extension. This

17   request is being made in part because Plaintiff’s counsel, who is a sole practitioner, was served

18   with the motion while he was on an extended family vacation and upon his return and viewing the

19   motion he immediately requested a voluntary one week extension from the Defendant so he would

20   have sufficient time to adequately respond to such motion and to consult with his client.

21

22

23

24

25

26

27

28
1             Accordingly, the remaining parties hereby stipulate that the Plaintiff shall have up to and

2    including August 23, 2019 to file an opposition/response to the Motion for Summary Judgment

3    filed by Educational Management Corporation on July 26, 2019 (Dkt. 21). 1

4

5    Dated this 16th day of August, 2019.                          Dated this 16th day of August, 2019.
6

7    LAW OFFICE OF BRIAN S. SHAPIRO,                               WILSON ELSER MOSKOWITZ
     LLC                                                           EDELMAN & DICKER LLP
8
9    /s/ Brian D. Shapiro, Esq.                                    /s/ Trevor R. Waite, Esq.
10   BRIAN D. SHAPIRO                                              TREVOR R. WAITE
     Nevada Bar No. 5772                                           Nevada Bar No. 13779
11   510 S. 8th Street                                             KURT BONDS
     Las Vegas, NV 89101                                           Nevada Bar No. 6228
12   ATTORNEY FOR PLAINTIFF                                        6605 Grand Montecito Parkway, Suite 200
                                                                   Las Vegas, NV 89149
13                                                                 ATTORNEY FOR DEFENDANT ECMC
14                                                        ORDER
15

16            IT IS HEREBY ORDERED based on the Stipulation for extension to file an

17   opposition/pleading to Educational Credit Management Corporation (Docket No. 21), is hereby
18   extended up to and including August 23, 2019.
19

20
              Dated
              Dated:this ____day
                      August  16,of ____________, 2019.
                                  2019.
21

22
                                                        UNITED STATES DISTRICT COURT JUDGE
23

24   Respectfully Submitted by:

25

26       /s/ Brian D. Shapiro
27

28
     1
      The parties acknowledge that the Court denied the original request without prejudice because such request did not
     fully comply with LR IA 6-1. As such, this amended stipulation is being submitted.

                                                        Page 2 of 2
